 1                                                   CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. CR19-173-RSM
 9                                                 )
                     Plaintiff,                    )
10                                                 )   ORDER GRANTING
                v.                                 )   UNOPPOSED MOTION TO
11                                                 )   CONTINUE TRIAL AND PRETRIAL
     LIOBANY SERRANO LUNA,                         )   MOTIONS DATES
12                                                 )
                     Defendant.                    )
13                                                 )
14
15          THE COURT has considered the unopposed motion to continue the trial date

16   and pretrial motions deadline and finds that:

17          (a) taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny counsel for the defendant the reasonable time

19   necessary for effective preparation due to counsel’s need for more time to review the

20   evidence, consider possible defenses, and gather evidence material to the defense, as set

21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

22          (b) a failure to grant such a continuance in this proceeding would likely result in

23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24          (c) the additional time requested is a reasonable period of delay, as the defendant

25   has requested more time to prepare for trial, to investigate the matter, to gather evidence

26   material to the defense, and to consider possible defenses; and

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                         Seattle, Washington 98101
       (United States v. Luna, CR19-173-RSM) - 1                                 (206) 553-1100
 1           (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4           (e) the additional time requested between the current trial date of March 16,
 5   2019, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8           (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10           IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to June 1, 2020, and that pretrial motions shall be filed no later than May 4,
12   2020.
13           DONE this 3rd day of February, 2020.
14
15
16
17                                                 A
                                                   RICARDO S. MARTINEZ
18                                                 UNITED STATES DISTRICT JUDGE

19
20
21   Presented by:

22   s/ Christopher Sanders
     Assistant Federal Public Defender
23   Attorney for Liobany Luna
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                           Seattle, Washington 98101
       (United States v. Luna, CR19-173-RSM) - 2                                   (206) 553-1100
